DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lait US 4,716,386.
 Lait discloses a  waveguide  to stripline  transition comprising: a waveguide 1,  a dielectric plate 13; a ground plane 19 provided on a first surface of the dielectric plate and joined to an open end that is an end portion of the waveguide; an aperture  21 formed in a region surrounded by an opening edge portion of the open end of the ground plate; and a copper track 11 provided on a second surface of the dielectric plate, wherein the copper track includes first track 41 that is microstrip lines,  a probe 29 (i.e. a second portion)  located just above the aperture, and a matching section 33 responsible 
With regards to claim 2, the matching section 33 has a narrower line width than the probe 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1  and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over du Toit et al   US Patent Application  Publication 2002/0097109 (of record) in view of Lait et al US Patent 4,716,386.
du Toit et al discloses a  waveguide  to microstrip  transition comprising: a waveguide 12,  a dielectric layer (substrate 24);an end wall 22 act as a ground plane  provided on a first surface of the dielectric layer  and joined to an open end that is an end portion of the waveguide; a aperture  26 formed in a region surrounded by an opening edge portion of the open end of the ground plate; and a  conductor  28 provided on a second surface of the dielectric plate.  
With regards to claim 7,   the aperture includes end portions located at both ends in a first direction that is a direction of a line width of the line conductor and a central 
With regards to claim 8, the conductor has a line width narrower than a width of the open end of the waveguide in the direction of the line width of the line conductor.  	With regards to claim 9, the width of the aperture in the direction of the line width of the conductor is narrower than the width of the open end of the waveguide in the direction of the line width.
 Thus, du Toit et al is shown to teach all the limitations of the claims with the exception of   the line conductor having first portions that are the microstrip lines, a second portion located just above the slot, and third portions responsible for impedance matching between the first portions and the second portion, and the third portions each include an impedance transforming unit that is a portion having a wider line width than the first portions.   
Lait discloses a  waveguide  to stripline  transition comprising: a waveguide 1,  a dielectric plate 13;a ground plane 19 provided on a first surface of the dielectric plate and joined to an open end that is an end portion of the waveguide; a aperture  21 formed in a region surrounded by an opening edge portion of the open end of the ground plate; and a copper track 11provided on a second surface of the dielectric plate, wherein the copper track includes first track 41 that is microstrip lines,   a probe 29 (i.e. a second portion)  located just above the aperture, and a matching section 33 responsible for impedance matching between the first track and the probe, and the matching section is an impedance transforming unit that is a portion having a wider line width than the first track.

 The motivation for this modification would have been to provide the advantageous benefit of a means to impedance match the signals.  

Allowable Subject Matter
Claims 3-6, 13-20 are allowed.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 3-6 and 13-18, the prior art does not disclose or fairly teach the third portion includes a plurality of impedance transforming units, any of the impedance transforming units has a wider line width than the first portions, and the impedance transforming units include impedance transforming units having line widths different from each other.
 	With regards to claims 19 and 20, the prior art does not disclose or fairly teach the third portions each include a first impedance transforming unit, a second impedance transforming unit, and a third impedance transforming unit included in the impedance transforming units, the third impedance transforming unit is provided between the first impedance transforming unit and the second impedance transforming unit, and has a narrower line width than both the first impedance transforming unit and the second impedance transforming unit, and the third impedance transforming unit is vertically bent.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 27, 2021


/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843